Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


LaKerry Devonerich Bowie, Appellant                   Appeal from the 241st District Court of
                                                      Smith County, Texas (Tr. Ct. No. 241-
No. 06-13-00014-CR          v.                        0134-12). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
State of Texas, Appellee                              and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, LaKerry Devonerich Bowie, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 29, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk